DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
            The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1, 2, 6-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jagannathan et al. (US 2011/0260257, hereinafter Jagan) in view of Divakaruni et al (US 2015/0162339, hereinafter Divakaruni).
With respect to claim 1, Jagan discloses a semiconductor structure (fig. 1), comprising: a substrate including a buried oxide layer (para 0029; oxide layer)  and a semiconductor layer over the buried oxide layer (para 0029; SOI); a source region (11) in the semiconductor layer; a drain region (12) in the semiconductor layer; a fin structure in the semiconductor layer and extending between the source region and the drain region (fig. 1); an isolation trench in the semiconductor layer (fig. 1; para 0048); and a 
	Jagan does not explicitly disclose a same conformal dielectric layer over the fin and in the isolation trench.
	In an analogous art, Divakaruni discloses a same conformal dielectric layer over the fin and in the isolation trench (..by depositing …..Para 0076).	
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Jagan’s device by adding Divakaruni’s disclosure to form protective spacers.
	With respect to claim 2, Jagan further discloses an insulating layer over a surface of the conductive gate layer (para 0049; dielectric layer).
With respect to claim 6, Jagan further discloses wherein the conductive gate layer is a stress-inducing metal film (para 0036; metal gate layer 17 induce tensile stress on the fin).
With respect to claim 7, Jagan further discloses wherein the conductive gate layer is a single tungsten layer that induces a tensile stress in the fin structure (para 0037; metal gate layer 17 may include a tungsten film).
With respect to claim 8, Jagan further discloses wherein the fin structure extends downward into the semiconductor layer and contacts the buried oxide layer (fig. 1; para 0029).
With respect to claim 9, Jagan further discloses a work function adjustment layer between the conductive gate layer and the conformal dielectric layer (para 0011; work-function layer).
With respect to claim 10, Jagan further discloses wherein the work function adjustment layer is titanium nitride that induces a compressive stress in the fin structure (para 0011; TiN).

	Claim 3 is rejected under 35 U.S.C. 103(a) as being unpatentable over Jagannathan /Divakaruni and further in view of Bryant et al. (US 2012/0193712, hereinafter Bryant).
	With respect to claim 3, Jagan/Divakaruni discloses the structure of claim 2.
Jagan/Divakaruni does not explicitly disclose an interconnect structure coupled to the conductive gate layer through an opening in the insulating layer.
In an analogous art, Bryant discloses an interconnect structure coupled to the conductive gate layer through an opening in the insulating layer (para 0005 and 0006).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention was made to modify Jagan/Divakaruni’s device by adding Jagan’s disclosure in order to manufacture a FinFET structure. 

Claims 4 and 5 are rejected under 35 U.S.C. 103(a) as being unpatentable over Jagannathan /Divakaruni and further in view of Glass et al. (US 2013/0285155, hereinafter Glass).
With respect to claim 4, Jagan/Divakaruni discloses the structure of claim 1.

In an analogous art, Glass discloses wherein the source region and the drain region are doped regions in the semiconductor layer (para 0027).
Therefore, it would have been obvious to one an ordinary skilled in the art at the time of invention to modify Jagan/Divakaruni's device by adding Glass’s disclosure in order to manufacture a semiconductor device. 
With respect to claim 5, Jagan/Divakaruni/Glass discloses the structure of claim 4.
Jagan/Divakaruni does not explicitly disclose wherein impurity ions of the source region and the drain region are implanted above the buried oxide layer.
In an analogous art, Glass discloses wherein impurity ions of the source region and the drain region are implanted above the buried oxide layer (para 0025 and 0027).
Therefore, it would have been obvious to one an ordinary skilled in the art at the time of invention to modify Jagan/Divakaruni's device by adding Glass’s disclosure in order to manufacture a semiconductor device. 

Claims 11 - 17, 19 - 20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Glass et al. (US 2013/0285155, hereinafter Glass) in view of Jagan.
With respect to claim 11, Glass discloses a substrate including a buried oxide layer (para 0028 and 0041; oxide layer in SOI) and a semiconductor layer over the 
	Glass does not explicitly disclose a conductive layer over the dielectric layer, the conductive layer inducing a tensile stress in the fin.
	In an analogous art Jagan discloses a conductive layer over the dielectric layer, the conductive layer inducing a tensile stress in the fin (para 0036; metal gate layer 17 induce tensile stress on the fin).
Therefore, it would have been obvious to one an ordinary skilled in the art at the time of invention to modify Glass's device by adding Jagna’s disclosure in order to manufacture a FinFET device according to required specifications.
With respect to claim 12, Glass/Jagan discloses the structure of claim 11

	In an analogous art, Jagan further discloses wherein the conductive gate layer is a single tungsten layer that induces a tensile stress in the fin structure (para 0037; metal gate layer 17 may include a tungsten film).
Therefore, it would have been obvious to one an ordinary skilled in the art at the time of invention to modify Glass's device by adding Jagan’s disclosure in order to provide high thermal stability.
With respect to claim 13, Glass/Jagan discloses the structure of claim 11.
	Glass discloses a trench in the semiconductor layer (para 0041; etching substrate to form trenches), wherein the trench is filled by the dielectric layer (para 0041; trenches are filled SiO2).
With respect to claim 14, Glass/Jagan discloses the structure of claim 13.
Jagan discloses wherein the trench physically interfaces with the buried oxide layer (para 0041; trenches are etched in SOI substrate – so trench physically interfaces with the buried oxide layer).
With respect to claim 15, Glass/Jagan discloses the structure of claim 11.
Jangan discloses wherein the fin physically interfaces with the buried oxide layer (para 0041; fin 660 extends from the substrate – so physically interfaces with the buried oxide layer).
With respect to claim 16, Glass discloses a substrate including a buried oxide layer (para 0028 and 0041; oxide layer in SOI) and a semiconductor layer over the buried oxide layer (para 0028; SOI); a first doped region (fig. 2A; p-s/D) having positive 
	Glass does not explicitly disclose a metal gate over the dielectric layer, the metal gate inducing a tensile stress in the fin.
	In an analogous art Jagan discloses a conductive layer over the dielectric layer, the conductive layer inducing a tensile stress in the fin (para 0036; metal gate layer 17 induce compressive stress on the fin).
Therefore, it would have been obvious to one an ordinary skilled in the art at the time of invention to modify Glass's device by adding Jagan’s disclosure in order to manufacture a FinFET device according to required specifications.
With respect to claim 17, Glass/Jagan discloses the structure of claim 17.
	Glass does not explicitly disclose wherein the metal gate includes a tungsten layer on a titanium nitride layer that induces the compressive stress in the fin.

Therefore, it would have been obvious to one an ordinary skilled in the art at the time of invention to modify Glass's device by adding Jagan’s disclosure in order to provide high thermal stability.
With respect to claim 19, Glass/Jagan discloses the structure of claim 13.
Jagan discloses wherein the trench physically interfaces with the buried oxide layer (para 0041; trenches are etched in SOI substrate – so trench physically interfaces with the buried oxide layer).
With respect to claim 20, Glass/Jagan discloses the structure of claim 11.
Jangan discloses wherein the fin physically interfaces with the buried oxide layer (para 0041; fin 660 extends from the substrate – so physically interfaces with the buried oxide layer).
Response to Arguments
Applicant's arguments filed 01/04/2022 have been fully considered but they are not persuasive. Applicant argues as follows:


    PNG
    media_image1.png
    352
    1107
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    88
    1071
    media_image2.png
    Greyscale


    PNG
    media_image2.png
    88
    1071
    media_image2.png
    Greyscale

Examiner disagrees and respectfully submits the following:
 Divakaruni discloses a same conformal dielectric layer over the fin and in the isolation trench (Para 0076; The disposable spacers 36 can be formed, for example, by depositing a conformal disposable material layer on the physically exposed surfaces of the back gate dielectrics 20, the shallow trench isolation structures 22, the semiconductor fins 30, and the fin cap structures 32, and anisotropically etching the conformal disposable material layer. Horizontal portions of the conformal disposable material layer are removed by the anisotropic etch, and remaining vertical portions of the conformal disposable material layer constitute the disposable spacers 36. Each disposable spacer 36 laterally surrounds a vertical stack of a semiconductor fin 30 and a fin cap structure 32). In Fig. 7A Divakaruni clearly discloses the conformal dielectric layer in shallow trench isolation structures 22s and Fig. 7B discloses that the horizontal portions of the conformal dielectric material layer have been removed.	
Regarding claims 11 and 16, applicant argues as below:

    PNG
    media_image3.png
    515
    1217
    media_image3.png
    Greyscale


Regarding claim 16, Glass discloses a same dielectric over the fin and filling the trench (Para 0076). 
Therefore, rejection of the claims is maintained.

                                    Conclusion
Applicant's arguments regarding prior art rejection have been considered, however they are not persuasive.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816